DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 45-47, 49 and 51-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (USPGPub 2010/0130921).

Re Claim 45, Kobayashi discloses a breastmilk pump unit for use with a breastmilk pump system for pumping breastmilk from a breast (as seen in Kobayashi Fig. 4), said breastmilk pump system including a breastmilk container (14), said breastmilk pump unit comprising: a body (25) having a front part (25A) and a back part (25B) (Kobayashi ¶ 0041); a funnel (12) having a proximal portion associated with the front part (25A) of the body (25) and configured to receive at least a portion of the breast (Kobayashi Fig. 3C), a distal portion associated with the back part (25B) of the body (25), and a flexible portion (34, 36) extending at least at a lower portion of the funnel (12) (Kobayashi ¶ 0044), said funnel (12) being configured to cooperate with a vacuum unit (24), so as to give rise to negative pressure within the funnel (12) (Kobayashi ¶ 0039), whereby when the breast is at least partially received within the proximal portion, breastmilk can be extracted from the breast into the funnel (12); the distal portion being configured to be fluidly connected to the breastmilk container (14), so as to deliver pumped breastmilk from the funnel (12) to the breastmilk container (14) (as seen in Kobayashi Fig. 4); a manipulating mechanism (18) positioned in register with said flexible portion (34, 36), configured for manipulating the flexible portion (34, 36) (Kobayashi ¶ 0039, 0046-0057); and an adjustment mechanism (76) configured for adjusting the location of the manipulating mechanism in relation to the flexible portion (34, 36) (Kobayashi ¶ 0039 and 0052-0059 - wherein the piece position adjusting mechanism 76 adjusts the position of support piece 74, moving the second flexible portion 36 closer in relation to peristalsis mechanism 18; Figs. 1, 5 and 6A). 

Re Claim 46, Kobayashi discloses wherein said body (25) includes a palate-imitating member, disposed above said manipulating mechanism (18) (Kobayashi Fig. 2 - wherein flexible portions 34 and 36 are configured to simulate a mouth; Figs. 9-10; ¶ 0034-0035).

Re Claim 47, Kobayashi discloses wherein said manipulating mechanism (18) includes: at least one roller segment (64, 66, 68) configured to be pushed against the flexible portion (34, 36) (wherein cams 64, 66 and 68 move rollers 50, 56 and 62 which in turn move stimulation portions 46, 52 and 58 against flexible portion - Kobayashi Fig. 8, ¶ 0046-0057); a motor (70) configured to rotate said at least one roller segment (64, 66, 68); and an arm (72) configured to hold the roller segment (64, 66, 68); wherein said motor (70) is configured to rotate said arm (72) together with said roller segment (64, 66, 68) (Kobayashi ¶ 0052-0054).

Re Claim 49, Kobayashi discloses wherein said manipulating mechanism (18) is disposed on a movable base (40, 42, 44) configured to move, together with the manipulating mechanism (18), with respect to the body (25), at least in a direction transverse to the flexible portion (34, 36) of the funnel (12) (Kobayashi ¶ 0046-0057).

Re Claims 51 and 52, Kobayashi discloses wherein said manipulating mechanism (18) is further configured for pushing the flexible portion (34, 36) of the funnel (12) at least in a direction extending from the front part (25A) to the back part (25B) of the body (25) (Kobayashi ¶ 0046-0057); and wherein said manipulating mechanism (18) is configured for pushing the flexible portion (34, 36) of the funnel (12) in a wavelike motion (Kobayashi Figs. 9-10; ¶ 0034- 0035, 0054). 

Re Claim 53, Kobayashi discloses wherein during the pushing of the flexible portion (34, 36) of the funnel (12) by the manipulating mechanism (18), the flexible portion (34, 36) has an uppermost position at which the flexible portion (34, 36) of the funnel (12) remains disengaged from an opposite upper portion of the funnel (12), forming a gap therebetween (Kobayashi Figs. 9-10; ¶ 0051-0054).


Re Claim 54, Kobayashi discloses wherein said funnel (12) is configured to cooperate with said vacuum unit (24) via said distal portion thereof (as seen in Kobayashi Fig. 4).

Re Claim 55, Kobayashi discloses wherein said vacuum unit (24) is configured to generate variable negative pressure in a cyclic manner and said manipulating mechanism (18) is configured to push said flexible portion (34, 36) in a cyclic manner, in synchronization with the cyclic manner of the variable negative pressure (Kobayashi ¶ 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-65 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (USPGPub 2010/0130921) in view of Makower et al. (USPGPub 2017/0072118). 

Re Claim 56, Kobayashi discloses a breastmilk pump system for pumping breastmilk from a breast (as seen in Kobayashi Fig. 4), the breastmilk pump system comprising: a body (25) having a front part (25A) and a back part (25B) (Kobayashi ¶ 0041); a funnel (12) having a proximal portion associated with the front part (25A) of the body (25) and configured to receive at least a portion of the breast (Kobayashi Fig. 3C), a distal portion associated with the back part (25B) of the body (25), and a flexible portion (34, 36) extending at least at a lower portion of the funnel (12) (Kobayashi ¶ 0044), said funnel (12) being configured to cooperate with a vacuum unit (24), so as to give rise to negative pressure within the funnel (12) (Kobayashi ¶ 0039), whereby when the breast is at least partially received within the proximal portion, breastmilk can be extracted from the breast into the funnel (12); the distal portion being configured to be fluidly connected to the breastmilk container (14), so as to deliver pumped breastmilk from the funnel (12) to a breastmilk container (14) (as seen in Kobayashi Fig. 4); a manipulating mechanism (18) positioned in register with said flexible portion (34, 36), configured for manipulating the flexible portion (34, 36) (Kobayashi ¶ 0039, 0046-0057); and an adjustment mechanism (76) configured for adjusting the location of the manipulating mechanism in relation to the flexible portion (34, 36) (Kobayashi ¶ 0039 and 0052-0059 - wherein the piece position adjusting mechanism 76 adjusts the position of support piece 74, moving the second flexible portion 36 closer in relation to peristalsis mechanism 18; Figs. 1, 5 and 6A).
	However, Kobayashi fails to explicitly disclose a microcomputer comprising a processor coupled to a memory and interface, wherein the memory contains instructions that, when executed by the processor, cause the processor to operate said manipulating mechanism. Makower discloses a breastmilk pump system for pumping breastmilk from a breast (Makower Figs. 1A-1B), wherein the breastmilk pump system comprises a microprocessor comprising a processor (52) coupled to a memory and interface, wherein the memory contains instructions that, when executed by the processor, cause the processor to operate a manipulating mechanism (38) (Makower ¶ 0152, 0193, 0196; Figs. 9D, 13E) for electronic control of the breastmilk pump system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the breastmilk pump system of Kobayashi to comprise a microcomputer comprising a processor coupled to a memory and interface, wherein the memory contains instructions that, when executed by the processor, cause the processor to operate said manipulating mechanism as disclosed by Makower for electronic control of the breastmilk pump system.

Re Claim 57, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi discloses wherein said manipulating mechanism (18) includes: at least one roller segment (64, 66, 68) configured to be pushed against the flexible portion (34, 36) (wherein cams 64, 66 and 68 move rollers 50, 56 and 62 which in turn move stimulation portions 46, 52 and 58 against flexible portion - Kobayashi Fig. 8, ¶ 0046-0057); a motor (70) configured to rotate said at least one roller segment (64, 66, 68); and an arm (72) configured to hold the roller segment (64, 66, 68); wherein said motor (70) is configured to rotate said arm (72) together with said roller segment (64, 66, 68) (Kobayashi ¶ 0052-0054).

Re Claim 58, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi further discloses wherein said manipulating mechanism (18) is further configured for pushing the flexible portion (34, 36) of the funnel (12) at least in a direction extending from the front part (25A) to the back part (25B) of the body (25) (Kobayashi ¶ 0046-0057).

Re Claim 59, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi further discloses wherein said manipulating mechanism (18) is configured for pushing the flexible portion (34, 36) of the funnel (12) in a wavelike motion (Kobayashi Figs. 9- 10; ¶ 0034-0035, 0054).

Re Claims 60 and 61, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi further discloses a connecting element (16) configured to fluidly connect between said distal portion of the funnel (12) and said breastmilk container (14), and to facilitate pressure communication between said distal portion of said funnel (12) and said vacuum unit (24) (Kobayashi ¶ 0045; Fig. 4); and wherein said connecting element (16) is formed with a vacuum chamber (16B) configured to connect in pressure communication to said vacuum unit (24) (Kobayashi ¶ 0045; Fig. 4).

Re Claim 62, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi further discloses the breastmilk pump system further comprising said vacuum unit (24) (as seen in Kobayashi Fig. 4; ¶ 0045).

Re Claim 63, Kobayashi in view of Makower disclose all of the limitations of Claim 62. Kobayashi further discloses wherein said vacuum unit (24) is configured to generate variable negative pressure in acyclic manner and said manipulating mechanism (18) is configured to push said flexible portion (34, 36) in acyclic manner, in synchronization with the cyclic manner of the variable negative pressure (Kobayashi ¶ 0061).
Re Claim 64, Kobayashi in view of Makower disclose all of the limitations of Claim 62. Kobayashi fails to explicitly disclose wherein said memory contains instructions that, when executed by the processor, cause the processor to operate the vacuum unit and the manipulating mechanism. Makower discloses wherein said memory contains instructions that, when executed by the processor (52), cause the processor to operate a vacuum unit and the manipulating mechanism (Makower ¶ 0155, 0189) for electronic control of the breastmilk pump system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the processor and memory of Kobayashi in view of Makower such that the memory contain instructions that, when executed by the processor, cause the processor to operate the vacuum unit and the manipulating mechanism, the configuration as disclosed by Makower for electronic control of the breastmilk pump system.

Re Claim 65, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi further discloses wherein said funnel (12) is configured to cooperate with said vacuum unit (24) via said distal portion thereof (as seen in Kobayashi Fig. 4).

Response to Arguments
Applicant’s arguments filed 02/14/2022 with respect to the 112 indefinite rejection of Claim 48 and the 112 improper dependent form rejection of Claim 50 have been fully considered and are persuasive. Applicant’s cancellation of both Claims 48 and 50 has rendered 112 rejections thereof moot. The 112 rejections of Claims 48 and 50 are hereinafter moot.

Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. Under the “Rejections Under 35 U.S.C. § § 102 and 103” header on Page 7, applicant argues a prima facie case has not been established where the prior art fails to teach “a funnel having a proximal portion and a distal portion... a manipulating mechanism positioned in register with said flexible portion, configured for manipulating the flexible portion; and an adjustment mechanism configured for adjusting the location of the manipulating mechanism in relation to the flexible portion,” as recited in currently amended independent claim 45. However, as recited in the 102 rejection above, Kobayashi discloses a funnel (12) having a proximal portion associated with the front part (25A) of the body (25) and configured to receive at least a portion of the breast (Kobayashi Fig. 3C), a distal portion associated with the back part (25B) of the body (25), and a flexible portion (34, 36) extending at least at a lower portion of the funnel (12) (Kobayashi ¶ 0044). Furthermore, Kobayashi discloses a manipulating mechanism (18) positioned in register with said flexible portion (34, 36), configured for manipulating the flexible portion (34, 36) (Kobayashi ¶ 0039, 0046-0057); and an adjustment mechanism (76) configured for adjusting the location of the manipulating mechanism in relation to the flexible portion (34, 36) (Kobayashi ¶ 0039 and 0052-0059 - wherein the piece position adjusting mechanism 76 adjusts the position of support piece 74, moving the second flexible portion 36 closer in relation to peristalsis mechanism 18; Figs. 1, 5 and 6A).
	Near the top of Page 8 of the response, applicant argues “The PTO has not demonstrated that Kobayashi teaches or suggests that the adjustment mechanism 76 is by any means configured to adjust location of the peristalsis mechanism 18 in any manner, much less, in relation to portion 34 of the funnel 12.” However, the adjustment mechanism 76 of Kobayashi moves the flexible portion (34, 36) via support piece 74. “Thus, a constitution is realized in which the position of support of the nipple by the nipple support mechanism 20 (the space between the support piece 74 and the peristalsis mechanism 18), which is to say the position of abutting of the nipple against the support piece 74 via the second flexible portion 36, may be adjusted.” Kobayashi ¶ 0069. Therefore, because the adjustment mechanism moves the flexible portion in relation to the manipulating mechanism, the limitation “an adjustment mechanism configured for adjusting the location of the manipulating mechanism in relation to the flexible portion” is met. This in fact appears to be the exact same way in which applicant’s device works. 
	Similar to applicant’s device, the adjustment mechanism is disposed separately from and opposite to the peristalsis mechanism (PGPub ¶ 0065, Fig. 1C). Furthermore, there is no mechanical connection between the adjustment mechanism and the peristalsis mechanism which can allow any adjustment of the peristalsis mechanism. According to applicant’s PGPub paragraph 0065, it is the motor that adjusts the position of the manipulating mechanism 50. At the top of Page 9, applicant argues “Kobayashi specifically mentions that the peristalsis mechanism 18 is fixed to and retained by the frame 22 of the pump 10.” However, nothing in applicant’s claims require the manipulating mechanism to move. The adjustment mechanism can adjust the location of the flexible portion in relation to the manipulating mechanism and the limitation “an adjustment mechanism configured for adjusting the location of the manipulating mechanism in relation to the flexible portion” still be met. Applicant could try claiming movement of the manipulating mechanism not in relation to the flexible portion, but in relation to some other static structure. 
	The above arguments are applicable to independent Claim 56 as well. Examiner believes an interview with applicant would be useful in crafting language to overcome prior art Kobayashi. Examiner is available at applicant’s leisure to discuss the present case.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783  
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783